In a medical malpractice action, defendant Good Samaritan Hospital appeals from an order of the Supreme Court, Nassau County, dated June 6, 1973, which denied its motion to vacate plaintiffs’ statement of readiness. Order modified by adding thereto a provision directing that defendant Good Samaritan Hospital may conduct a physical examination of plaintiff Everdina Jongerius within 30 days after entry of the order to be made hereon, upon five days’ written notice of the time and place of the examination. As so modified, order affirmed, without costs. In an action in which recovery is sought for personal injuries the rules of the Supreme Court, Appellate Division, Second Department (22 NYCRR Part 672 — Physical Examinations and Exchange of Medical Information in Civil Actions in Any Court in the Second Department), provide that a notice fixing the time and place of a physical examination may be served by “ the party to be examined or any other party” (§ 672.1). The rules further state that “no cause otherwise eligible to be noticed for trial may be noticed unless there has been compliance with this Part, or an order dispensing with compliance or extending the time therefor has been obtained; or, where the party to be examined has served a notice as provided in section 672.2, the party so served has not responded thereto” (§ 672.6). Plaintiffs’ noncompliance is excused in the exercise of our discretion so long as appellant is not thereby prejudiced in its right to conduct a timely physical examination, as herein granted. Gulotta, P. J., Hopkins, Latham, Shapiro and Cohalan, JJ., concur.